Citation Nr: 0007534	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-37 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
November 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The May 1995 rating decision granted service connection for 
PTSD as 10 percent disabling, and the November 1995 rating 
decision continued the 10 percent evaluation.  The August 
1996 rating decision increased the evaluation to 30 percent.  


FINDINGS OF FACT

1.  The evidence shows that the veteran has definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  

2.  The evidence shows that the veteran has occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to PTSD symptoms.  

3.  The evidence does not show that the veteran has symptoms 
of circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  



CONCLUSION OF LAW

The criteria are not met for entitlement to an evaluation in 
excess of 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 9411 
(1999) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (effective prior to November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The February 1992 treatment update report stated that the 
veteran had been a client at a private counseling facility 
since January 1992 for marital difficulties.  The therapist 
referred him to the VA because he broke down crying when he 
talked about his Vietnam experience.  He was subsequently 
diagnosed with PTSD and received weekly counseling through a 
combat therapy group.  Since returning from Vietnam, the 
veteran had experienced nightmares, intrusive thoughts, 
flashbacks, difficulty with authority figures, attempts to 
avoid thoughts and feelings in relationship to his Vietnam 
experience due to acute survivor guilt, few friends, a 
tendency to isolate, an inability to experience and express a 
wide range of emotions, insomnia, and poor impulse control.  
The veteran had attempted three marriages, all which ended in 
divorce.  He had 2 children from his second marriage with 
whom he had not been able to have healthy and nurturing 
relationship.  The veteran had difficulty establishing 
intimate relationships since returning from Vietnam.  In the 
last 22 years, the veteran held at least 25 jobs and 3 failed 
businesses.  At age 45, the veteran lamented that he had not 
been able to establish a career path for himself.  The 
veteran's parents were college graduates, and the veteran had 
hoped to go to college prior to Vietnam.  However, he was not 
successful in completing course work for a degree when he 
returned from Vietnam.  The veteran had been sober and clean 
since 1981 when he joined the Alcoholics Anonymous (AA) 
program.  The Axis I diagnosis was chronic combat PTSD, 
alcohol dependence in remission 12 years, marital problems 
and divorce, and occupational problems.  His global 
assessment function (GAF) score was 48, and the highest GAF 
in the past year was 48.  

The 1993-1997 weekly treatment reports showed that the 
veteran attended combat group therapy sessions.  He reported 
estrangement from his children, emotional distance from his 
mother, and agitation with his girlfriend.  He was isolative 
and well defended regarding emotional intimacy.  The veteran 
reported guilt, shame, hypervigilence, sleep disturbances, 
anhedonia, decreased energy, decreased appetite, poor self-
esteem, lowered motivation, and a general sense of failure 
and lack of purpose.  He was reluctant to confront other 
people, and he suppressed his feelings.  He had difficulty 
trusting other people.  The assessments were that the veteran 
was depressed, concerned about employment, avoided conflict 
with paranoid traits, and that he had PTSD symptoms and 
interpersonal problems.  

In particular, the January 1993 treatment report stated that 
the veteran continued to work at managing his anger.  In 
March 1993, the veteran made 5 errors at work on the day 
following 2 nightmares.  In April 1993, the veteran reported 
that he did not view any accomplishments in his life.  The 
veteran felt different from other employees, and he was 
lonely at his current job at the tax department.  He also 
reported that he had been chosen as one of 50 from 500 
applicants for a seasonal job with the agriculture 
department.  In May 1993, the veteran was angry and resentful 
at how a supervisor had treated him, and he reported 
difficulty with authority issues.  In October 1993, the 
veteran reported difficulty with authority figures that 
caused loss of employment and businesses.  In April 1994, the 
veteran reported that he had not done well working for the 
tax department because he resented his supervisor's 
authoritarian attitude.  He had taken a couple days off work 
following a prior confrontation.  In December 1994, the 
veteran reported that he tended to avoid festivities and 
interactions with crowds.  

The veteran's September 1993 statement alleged that he had 
daily flashbacks about Vietnam.  Every time he heard a 
helicopter, sirens, or backfires, he was "back in Vietnam."  
Before he went to Vietnam, he had several close friends and 
many casual friends.  Since Vietnam, he had 3-4 friends.  
Today, he had no friends and had to force himself to go to 
any social events.  He stated that he was lonely.  

In January 1995, the veteran reported intrusive thoughts and 
flashbacks when helicopters passed overhead.  After the April 
1995 Oklahoma City bombing, the veteran reported that he was 
extremely hypervigilant and had a difficult time 
concentrating at work.  He almost left work and was hesitant 
about going back to work.  The September 1995 treatment 
update report stated that the veteran reported difficulty 
maintaining consistent employment.  He regretted his 3 failed 
marriages and was tentative about his current relationship.  
He had not been able to establish a viable relationship with 
his son or daughter.  He reported problems with sleep 
disturbances, emotional numbing, intrusive thoughts, 
difficulty with authority figures, some flashbacks that had 
been triggered by helicopter noises, startle response, 
general mistrust, survivor guilt, and low self-esteem.  The 
Axis I diagnosis included chronic combat PTSD.  The GAF was 
48 and the highest GAF in the last year was 48.  

The RO received March 1995 letters from the veteran's sister 
and his cousin.  The veteran's sister felt that years of 
suppressing emotions and hiding feelings of fear, anger, and 
remorse sabotaged the veteran's personal relationships and 
made it impossible for him to work.  She alleged that the 
nightmares and memories of Vietnam were still prominent in 
the veteran's mind.  The veteran's cousin alleged that the 
veteran confided that he should have died with his friends in 
Vietnam.  She alleged that the veteran was angry and 
frustrated with his mother and sister.  

The veteran's June 1995 statement alleged that he did not 
have a good relationship with his girlfriend.  He alleged 
that all of his marriages ended because he could not take the 
pressure.  He alleged that he had severe industrial 
impairment in his ability to establish or maintain effective 
relationships with people.  The July 1995 and August 1995 
treatment reports showed that the veteran made business 
contacts while investigating a juice franchise business.  

The veteran underwent a VA examination in September 1995.  
The veteran's medical records were not available for review.  
The veteran reported that he constantly went through stress 
at work.  Most of his jobs had lasted 3-4 months, and 3 years 
was the longest that he had held a job.  He became less and 
less efficient at work and became very anxious and looked for 
a way out of the job.  He did seasonable work now because it 
lasted just 3-4 months.  The veteran reported that he always 
felt a low-grade depression.  He often felt an impending 
sense of doom.  He felt that his life was not very worthwhile 
but he was not actively suicidal.  His sleep was often 
disturbed.  He reported daily flashbacks related to Vietnam.  
Whenever he heard any noises, especially sirens, he became 
quite anxious and overwhelmed.  The veteran stated that he 
remained depressed and felt anxious any time he was in a 
situation with supervisors.  The examiner opined that the 
veteran had not been able to establish any sort of long term 
work for himself and that he was subject to severe stress the 
longer he stayed in any type of work.  The examiner opined 
that the veteran was socially isolated and had few interests 
other than watching television most of the time.  He had very 
few friends and kept to himself.  The Axis I diagnosis was 
PTSD, and the GAF was 65.  

The veteran's October 1995 statement alleged that he was 
unable to maintain gainful employment due to anger from PTSD.  
He alleged that he got into conflicts with coworkers, 
personnel, and supervisors.  

The veteran, with the assistance of his representative, 
provided sworn testimony at a regional office hearing in May 
1996.  The veteran testified that he had not thought about 
suicide recently.  Transcript (May 1996), page 6.  He 
currently worked as a seasonal tax examiner who corrected 
math errors on a computer all day long.  He woke up 2-3 times 
per night briefly and then went back to sleep.  He had 
nightmares occasionally.  Transcript (May 1996), page 7.  The 
veteran testified that he was a full-time employee for 2 
years with the tax department.  He made adjustments on forms 
and worked in the business section doing business forms.  He 
was really motivated when he started work and rose 5 
promotional levels within a couple of years.  He had a hard 
time with his supervisor, and as a result, he quit the full-
time job.  Transcript (May 1996), page 9.  Later he was 
reinstated in another department but anticipated being laid 
off.  He testified that he wanted to work but that the tax 
job was too stressful.  The veteran did not have any friends 
but he sometimes took his girlfriend out to dinner.  
Transcript (May 1996), pages 9-10.  Whenever he heard a 
helicopter, his initial reaction was to look for cover, and 
the sound made him mad and tense.  Transcript (May 1996), 
page 10.  The veteran testified that he had trouble with 
relationships.  He had been married three times and he hardly 
ever saw his children, now ages 18 and 20.  He visited his 
mother only every couple of months even though she lived in 
the area.  He hardly ever saw his sister.  Transcript (May 
1996), pages 11-12.  He felt that his work history was 
abnormal.  Transcript (May 1996), page 13.  

The May 1996 treatment update report was identical to the 
September 1995 update report except that the veteran also 
reported continuing anhedonia and depressive symptoms.  In 
June 1996, the veteran reported that his depression was 
worsening.  He reported that he lost interest in things he 
used to like, such as gardening, and he woke up frequently at 
night.  He reported that his concentration was getting poor.  
Sometimes, he felt that life was meaningless and worthless.  
He complained of hearing voices and seeing things that did 
not exist and of having flashbacks when he heard helicopters.  
He denied any treatments or hospitalization other than at the 
veterans' center.  He was currently unemployed although he 
worked at the tax department seasonally.  Mental status 
examination revealed that the veteran's speech was 
spontaneous and coherent.  His mood was depressed but he was 
able to smile at times.  His affect was appropriate.  He 
denied suicidal or homicidal ideation at this time.  The Axis 
I diagnosis was no major depressive depression and a history 
of PTSD.  The GAF was 70.  The examiner opined that the 
veteran's somatic concern, anxiety, emotional withdrawal, 
conceptual disorganization, guilt feelings, mannerisms and 
posturing, grandiosity, hostility, suspiciousness, 
hallucinatory behavior, motor retardation, uncooperativeness, 
unusual thought content, and blunted content were not 
present; and depressive mood was moderate.  The August 1996 
examiner opined that the veteran's emotional withdrawal was 
very mild; anxiety, suspiciousness, and hallucinatory 
behavior were mild; and guilt feelings and depressive mood 
were moderate.  In September 1996, the veteran denied 
suicidal or homicidal ideation.  He had recurrent thoughts of 
death and dying.  He reported decreased energy, anhedonia, 
and isolation.  The examiner opined that the veteran's 
emotional withdrawal was very mild; anxiety, guilt feelings, 
suspiciousness, and hallucinatory behavior were mild; and 
depressive mood was moderate.  In November 1996, the veteran 
reported guilt and shame because he was estranged from his 
children.  He denied flashbacks, nightmares, or survivor 
guilt.  Mental status examination revealed that his mood was 
depressed.  The assessment was PTSD and slight improved major 
depressive disorder.  The examiner opined that the veteran's 
emotional withdrawal, suspiciousness, and hallucinatory 
behavior were very mild; anxiety was mild; and guilt feelings 
and depressive mood were moderate.  

In February 1997, the veteran reported increased problems 
sleeping for 3-4 nights after starting a job with the tax 
department that he described as demeaning, harsh, and strict.  
He felt shameful and guilty because he was not in contact 
with his children.  The examiner opined that the veteran's 
emotional withdrawal, suspiciousness, and hallucinatory 
behavior were very mild; anxiety was mild; and guilt feeling 
and depressive mood were moderate.  The veteran's March 1997 
statements alleged that he had seen a psychiatrist for the 
last 9-10 months and had been on many medications for 
depression related to the Vietnam experience.  He alleged 
that he had flashbacks on a regular basis.  He alleged that 
it was hard for him to sleep at night because he woke up 
periodically to run a security check of door and windows and 
occasionally of the outside perimeter.  The sounds of jets, 
helicopters, trucks, construction vehicles, sirens, and 
backfires from vehicles bothered him.  The veteran alleged 
that he took Sertraline, Paroxetine, Fluoxetine, and 
Trazodone for depression related to Vietnam.  The May 1997 
examiner opined that the veteran's emotional withdrawal, 
suspiciousness, and hallucinatory behavior were very mild; 
guilt feelings were mild; and anxiety and depressive mood 
were moderate.  In July 1997, the veteran still had a 
depressed mood, lowered energy, lower appetite, poor sleep, 
and poor self-esteem.  The diagnosis was PTSD and a major 
depressive disorder.  The examiner opined that the veteran's 
somatic concern, anxiety, guilt feelings, and depressive mood 
were mild.  

The veteran's adult son died in an industrial accident in 
August 1997.  

The January 1998 treatment report stated that the veteran 
reported having not good energy.  He denied suicidal 
ideation.  He was cooperative and made good eye contact.  His 
speech was coherent.  The diagnosis was PTSD and major 
depression.  The examiner opined that the veteran's emotional 
withdrawal, conceptual disorganization, guilt feelings, 
tensions, mannerisms and posturing, grandiosity, depressive 
mood, hostility, suspiciousness, hallucinatory behavior, 
motor retardation, uncooperativeness, unusual thought 
content, and blended content were not present; and somatic 
concern and anxiety were very mild.  The February 1998 
treatment report stated that the veteran reported sleeping 7 
hours but that his energy level was down, and he felt 
fatigued.  There was no suicidal or homicidal ideation.  The 
veteran reported anhedonia.  He reported guilt because he had 
not been close to his children and remorseful that he had not 
done more.  His mood was depressed, and his affect was broad 
and incongruent.  The diagnosis was PTSD and acute 
bereavement.  The examiner opined that the veteran's 
emotional withdrawal and blunted content were very mild; 
somatic concern and motor retardation were mild; anxiety and 
guilt feelings were moderate; and the veteran's depressive 
mood was moderately severe.  The March 1998 treatment report 
stated that the veteran was trying to build a relationship 
with his daughter but it was not working.  His sleep was 
impaired.  The examiner noted that the veteran smiled more 
but often inappropriately.  He had good eye contact.  He was 
alert and oriented x 4.  The diagnosis was PTSD and acute 
bereavement.  The examiner opined that the veteran's 
emotional withdrawal and motor retardation were very mild; 
somatic concern, anxiety, and depressive mood were mild; and 
guilt feelings were moderate.  The examiner stated that the 
death of the veteran's son in an industrial accident had 
caused increased stress and depression that prevented the 
veteran from working.  

The May 1998 treatment report stated that the veteran was 
married again in December 1997.  The August 1998 treatment 
report stated that the veteran reported feeling depression 
and guilt about his son's death.  Mental status examination 
revealed that he was neat, clean, and cooperative.  His mood 
was level and his affect was sound and appropriate.  He was 
alert and oriented x 4.  The diagnosis was PTSD and recurrent 
dysthymia.  His affect was sound and appropriate

The veteran underwent a VA examination in March 1999.  With 
respect to the history of the present illness, the veteran 
reported that his problems began immediately after Vietnam 
with "flashbacks" that were consistent with recurrent, 
intrusive, daily thought about Vietnam.  He reported marked 
psychological response to stimuli reminding him of the 
trauma, such as hearing helicopters.  He admitted to an 
exaggerated startle response.  He denied hypervigilence.  He 
reported difficulty with concentration.  He reported 
difficulty with his memory, giving the example of losing his 
keys.  He reported depression on a daily basis unless he took 
medication.  He reported still being depressed 3 days per 
week even with medication.  He denied crying spells and 
anhedonia.  He admitted to feeling helpless with a markedly 
decreased interest in normal daily activities and a loss of 
energy throughout the day.  He reported fleeting suicidal 
ideation without ever having a plan or attempt.  He reported 
difficulty getting to sleep and staying asleep, averaging 
approximately 6 hours of sleep per night.  He reported that 
his appetite was normal and denied any weight changes.  He 
admitted that he got angry easily on a daily basis.  He 
reported that his anger did not occur spontaneously but 
admitted that it was grossly out of proportion to the given 
provocation.  He admitted that he would sometimes physically 
act out of his anger by breaking and throwing things but he 
denied striking out at other people.  He denied any history 
of homicidal ideation or manic symptomatology.  He reported 
that he did not relate well with people on a daily basis.  He 
admitted to a sense of estrangement from others and 
difficulty showing loving feelings toward others.  He had a 
restricted expression and affect.  He spoke with decreased 
spontaneity but relevant and coherent without deviations.  
His motor activity was remarkable for generalized 
restlessness.  He maintained a 4/10 eye contact.  His mood 
was a little angry and a little anxious.  With respect to 
reality testing, the veteran denied delusions, 
hallucinations, thought broadcasting, thought insertion, and 
no ideas of reference were elicited.  He currently took 
Prozac daily.  With respect to his current level of 
functioning and assessment, the veteran's performance on the 
cognitive examination showed that he was able to follow 
detailed instructions while maintaining adequate attention 
and concentration.  He described symptoms of posttraumatic 
stress and depression but also just as clearly described 
being able to maintain regular seasonal employment.  The 
examiner opined that symptoms of PTSD impaired but did not 
preclude the veteran's abilities to adequately interact with 
others and deal with normal daily stress.  The examiner 
expected that the veteran would maintain his regular seasonal 
employment without difficulty.  The examiner opined that 
there was no difference in the GAF between the DSM-IIIR and 
DSM-IV and that the diagnosis of PTSD was satisfied under 
both.  The dysthymia and insomnia noted were directly related 
to PTSD and were no considered a separate non-service 
connected psychiatric disorder.  The Axis I diagnosis was 
PTSD, dysthymia, and insomnia related to PTSD.  The GAF was 
65 with the highest GAF over the last year unspecified. 

The veteran's work history of 25 jobs included jobs as a 
medical secretary, a cook, and a machine operator.  He was an 
entrepreneur with 3 businesses:  street corner flower sales, 
an alfalfa and bean sprout business, and an art business.  
One business lasted 9 years, another business lasted 3 years, 
and 2 of the businesses failed.  Prior to 1993, the veteran 
had a full time job with the tax department and had risen 5 
promotional levels in 2 years before he voluntarily quit due 
to the pressure of the job.  Since 1993, he alternated 
seasonal work as a tax examiner for the tax department and as 
a raisin inspector for the agriculture department.  He 
enjoyed and much preferred the raisin inspector job.  

The veteran's work record from 1993-1996 was compiled from 
the veteran's statements and 1993-1997 treatment records.  
Between January 1993 and October 1993 he worked in 8 
different jobs; he left these jobs either because of being 
laid off or voluntarily leaving. 


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Prior to 
November 1996, governing regulations provided that the 
severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
new regulations, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focused on 
the individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, impairment resulting from PTSD must be evaluated 
under the criteria, old or new, which are determined to be 
more beneficial to the veteran.  

Under the old criteria in effect prior to November 1996, a 30 
percent evaluation is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
if an ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted if an ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, and there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  In applying this standard, the VA 
interprets "definite" to mean "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

Under the new criteria effective since November 1996, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claim for a rating in excess of the current 30 
percent for PTSD is well grounded.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  

A continued 30 percent evaluation is warranted under the new 
criteria effective since November 1996 because the veteran 
has occupational and social impairment with occasional 
decrease in work efficiency.  The veteran functioned 
satisfactorily with routine behavior, self-care, and normal 
conversation because he was well groomed at examinations, he 
sought weekly mental health care as soon as he was diagnosed 
with PTSD, and he expressed himself clearly to various 
examiners.  He had occasional decreases in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  Since he was diagnosed with PTSD in 1992, he was 
forced to work seasonally because he could not work for more 
than 3-4 months at a time without anxiety, anger, or 
conflicts with supervisors or coworkers.  The veteran also 
experienced social impairment because he suppressed his 
emotions and did not trust or confront other people.  As a 
result, he had not been able to establish a relationship with 
his adult daughter, and 3 marriages ended in divorce.  He 
felt different from others at work and felt that he had no 
real friends.  Accordingly, a continued 30 percent evaluation 
is warranted.  

Likewise, a continued 30 percent rating is warranted under 
the old criteria in effect prior to November 1996 because the 
veteran continues to have definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The veteran was not able to 
maintain relationships with his first three wives, and his 
recent efforts to establish a relationship with his adult 
daughter have not worked.  Although married to a fourth wife, 
the veteran was in couples counseling because he felt 
agitation in the relationship.  He felt lonely in the 
workplace and he especially felt anxiety around supervisors.  
The veteran's PTSD symptoms resulted in reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  After 2 
nightmares about Vietnam, the veteran made 5 mistakes at work 
the next day.  He could not work in occupations that exposed 
him to the triggering sounds of sirens, trucks, or 
helicopters that cause him to relive his Vietnam experience.  
Accordingly, a 30 percent evaluation is also warranted under 
the old criteria.  

A 50 percent evaluation is not warranted under the new 
criteria.  Although the veteran has occupational impairment, 
the veteran worked fairly consistently since service.  One 
business lasted 9 years, another business lasted 3 years, and 
his tax examiner job lasted 2 years with several promotions 
before he voluntarily resigned.  Moreover, the March 1999 
examiner expected that the veteran would maintain his regular 
seasonal employment without difficulty.  Although the veteran 
has social impairment, he lives with his fourth wife, and he 
has some contact, albeit limited, with his mother, his 
sister, his cousin, and his adult daughter.  Although he did 
not like crowds, he was able to make himself attend social 
functions.  His speech was not circumstantial, 
circumlocutory, or stereotyped.  Examiners noted that his 
speech was spontaneous and coherent, and in 1995, the veteran 
was able to make business contacts while pursuing the juice 
franchise.  The evidence did not mention panic attacks.  The 
veteran understood complex commands because he was 
continuously rehired his knowledge of taxes, government 
forms, computers, and mathematical calculations.  In March 
1999, the examiner found that the veteran was able to follow 
a detailed set of instructions with adequate attention and 
concentration.  Examiners found that the veteran's short term 
and long term memory were grossly intact, and the evidence 
did not show a history of the veteran forgetting to complete 
tasks.  Rather, the veteran voluntarily resigned 3 times from 
tax jobs, and voluntarily dropped his college courses.  
Although the veteran was highly critical of himself, the 
objective evidence did not show impaired judgment or impaired 
abstract thinking.  Examiners found him competent to handle 
his own funds, and the veteran sought mental health treatment 
as soon as he was diagnosed with PTSD.  He was able to 
perform abstract thinking in March 1999, and his tax employer 
trusted him to work in the business tax department.  Although 
several examiners noted depressed mood and the veteran was 
unmotivated in his current tax job, he was motivated to work 
as a raisin inspector, to seek couples counseling, and to 
investigate a new business.  Although the GAF was 48 in 
January 1995, the GAF was 65 in September 1995, May 1996, and 
March 1999 and 70 in June 1996.  Several examiners opined 
that many symptoms were of mild or very mild degree or not 
present.  Accordingly, a 50 percent rating is not warranted 
under the new criteria.  

Likewise, a 50 percent evaluation is not warranted under the 
old criteria.  Although the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, his reliability, flexibility, and 
efficiency levels are not so reduced as to result in 
considerable industrial impairment.  Seven years of treatment 
records showed that the veteran was on time to appointments 
or apologized for the few times that he was late.  If he 
could not attend, he called his therapist in advance or soon 
after the missed appointment to explain his absence.  The 
veteran was very flexible because he worked in a wide variety 
of fields, and most recently, he performed both agriculture 
and tax work.  Although he perceived the tax job as a dead 
end, the veteran competently adjusted to the use of computers 
in the work place.  Although the veteran was highly critical 
of himself for not earning a formal college degree, he did 
successfully complete 3 semesters.  His GAF showed that he 
was functioning pretty well in September 1995, May 1996, June 
1996, and March 1999, and his examiners deemed that many of 
his symptoms were mild, very mild, or not present.  
Accordingly, a 50 percent rating is not warranted under the 
old criteria.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does 
not show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  


ORDER

The claim of entitlement to a rating in excess of 30 percent 
for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

